As filed with the Securities and Exchange Commission on April 6, 2010 1933 Act File No. 2-27962 1940 Act File No. 811-1545 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 103 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 90 x EATON VANCE SPECIAL INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x onApril 7, 2010 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post effective amendment designates a new effective date for a previously filed post-effective amendment. Floating Rate Portfolio, Inflation-Linked Securities Portfolio and Investment Portfolio have also executed this registration statement. ^ Eaton Vance Short Term Real Return Fund Class A Shares - ^ EARRX ^ Class C Shares - ^ ECRRX ^ Class I Shares - ^ EIRRX A non-diversified fund seeking real return Prospectus Dated ^ April 7, 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. ^ Information in this ^ Prospectus Page Page Fund Summary 2 Investment Objective & Principal Policies and Risks 6 Investment Objective 2 Management and Organization ^ 12 Fees and Expenses of the Fund 2 Valuing Shares 13 Portfolio Turnover 2 Purchasing Shares ^ 14 Principal Investment Strategies 2 Sales Charges ^ 17 Principal Risks 3 Redeeming Shares 18 Performance 5 Shareholder Account Features 19 Management 5 Additional Tax Information ^ 21 Purchase and Sale of Fund Shares ^ 5 Further Information About Underlying Portfolios 22 Tax Information ^ 5 Appendix A - Participation in the TALF Program 23 Payments to Broker-Dealers and Other Financial Intermediaries 5 This ^ Prospectus contains important information about the Fund and the services available to shareholders. Please save it for reference. Fund Summary Investment Objective ^ The Funds investment objective is real return (real return is defined as total return less the estimated cost of inflation (typically measured by the change in an official inflation measure)). Fees and Expenses of the Fund ^ This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page ^ 17 of this Prospectus and page ^ 32 of the Funds Statement of Additional Information ^ . Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None Maximum Deferred Sales Charge (Load) (as a per centage of the lower of net asset value at purchase or redemption) None 1.00% None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class C Class I Management Fees 0.15% 0.15% 0.15% Distribution and Service (12b-1) Fees 0.25% 1.00% n/a Other Expenses (estimated) 0.27% 0.27% 0.27% Acquired Fund Fees and Expenses % % % Total Annual Fund Operating Expenses 1.27% 2.02% 1.02% Less Expense Reimbursement and Fee Reduction )% )% )% Net Annual Fund Operating Expenses 1.15% 1.90% 0.90% (1) Reflects the Funds allocable share of the advisory fee and other expenses of the Portfolios in which it invests. Of this amount, advisory fees are estimated to be 0.48%. (2) The investment ^ adviser and administrator have agreed to reimburse the Funds expenses to ^ the extent that Total Annual Fund Operating Expenses ^ exceed ^ % for Class A shares , 1.90% ^ for Class C shares and ^ % for Class I shares . This expense ^ reimbursement will continue through ^ February 28 , ^ . ^ The expense ^ reimbursement relates to ordinary operating expenses only and amounts reimbursed may be subject to ^ recoupment during the current fiscal year . Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be ^ : Expenses with Redemption Expenses without Redemption 1 Year ^ 3 ^ Years 1 Year ^ 3 ^ Years Class A shares Class C shares $ ^ Class I shares $ ^ $ ^ Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Funds performance. Principal Investment Strategies Under normal market conditions, the Fund ^ invests at least 80% of its net assets in real return instruments, which include (i) inflation-indexed debt obligations of varying maturities issued by the ^ United States and non-U.S. governments, their agencies or instrumentalities (such as Treasury Inflation Protected Securities, or TIPS), corporations and other issuers and (ii) other fixed or floating-rate debt obligations (including floating-rate loans) with respect to which the Fund enters into agreements to swap nominal interest payments for payments based on changes in the U.S. Consumer Price Index (CPI) or other measures of inflation (the Eaton Vance Short Term Real Return Fund 2 Prospectus dated April 7, 2010 "80% Policy"). ^ The Fund will limit its real duration to ^ four years or less and will maintain a weighted average credit quality of investment grade ^ . The Fund may invest up to 30% of its total assets in securities denominated in foreign currencies and may invest beyond this limit in U.S. dollar denominated securities of foreign issuers. The Fund may invest up to 10% of its total assets in securities and instruments that are economically tied to emerging market countries. The Fund will normally limit its foreign currency exposure (from non-U.S. dollar-denominated securities or currencies) to 20% of its total assets. The Fund may invest in instruments rated below investment grade (being BBB or below by Moodys Investors Service, Inc., or equivalently rated by ^ Standard & Poors Ratings Services or Fitch, Inc., or, if unrated, determined by the investment adviser to be of comparable quality) . The Fund may purchase and sell securities on a when-issued, delayed delivery or forward commitment basis and may invest in repurchase agreements or reverse repurchase agreements. Such instruments may be entered into for purposes of investment leverage. Forward purchases of inflation-indexed debt obligations of varying maturities issued by the United States and non-U.S. governments, their agencies or instrumentalities (such as TIPs), corporations and other issuers will be considered "real return" instruments for purposes of the Funds 80% Policy. The Fund may invest in derivative instruments, such as swap agreements, options, futures contracts or options on futures . The Fund also may engage in short sales, may invest in mortgage-backed or asset-backed securities and is authorized to borrow for investment purposes on a non-recourse basis. The Fund may, without limitation, seek to obtain market exposure to the securities in which it primarily invests by entering into a series of purchase and sale contracts or by using other investment techniques (such as dollar rolls). The Fund ^ may invest in ^ other pooled investment vehicles and may ^ lend its securities . ^ The Fund seeks to achieve its objective by primarily allocating assets among other registered investment companies sponsored by the Eaton Vance organization that invest in different asset classes (the Portfolios ) (commonly known as a fund-of-funds ). ^ The Funds portfolio managers, taking market and other factors into consideration, determine the percentage of the Funds assets invested in each Portfolio. ^ The Fund also may invest directly in securities or other instruments to gain exposure to sectors of the market the investment adviser believes may not be represented or are underrepresented by the Portfolios, to hedge certain Portfolios and/or to otherwise manage the exposures of the Fund. ^ Principal Risks ^ Market Risk. Economic and other events (whether real or perceived) can reduce the demand for certain ^ income investments (including fixed-income securities and floating-rate loans), or for investments generally, which may reduce ^ market prices and cause the value of Fund shares to fall. ^ The frequency and magnitude of such changes cannot be predicted. Certain income ^ investments can experience downturns in trading activity and, at such times, the supply of ^ such instruments in the market may exceed the demand. At other times, the demand for such ^ instruments may exceed the supply in the market. ^ An imbalance in supply and demand in the market may result in valuation uncertainties and greater volatility, less liquidity, widening credit spreads and a lack of price transparency in the market. No active trading market may exist for certain investments, which may impair the ability of the Fund to sell or to realize the full value of such investments in the ^ event of the need to liquidate such assets. ^ Adverse market conditions may impair the liquidity of some actively traded investments. ^ Inflation-Linked Security Risk. Inflation-linked debt securities are subject to the effects of changes in market interest rates caused by factors other than inflation (real interest rates). ^ In general, the price of an inflation-linked security tends to decrease when real interest rates increase and can increase when real interest rates decrease. Interest payments on inflation-linked securities ^ may vary widely and will fluctuate as the principal and interest are adjusted for inflation. ^ Any increase in the principal amount of an inflation-linked debt security will be considered taxable ordinary income, even though the Fund will not receive the principal until maturity. ^ There can be no assurance that the inflation index used will accurately measure the real rate of inflation in the prices of goods and services. ^ The Funds investments in inflation-linked securities may lose value in the event that the actual rate of inflation is different than the rate of the inflation index. ^ ^ Interest Rate Risk. As interest rates rise, the value of ^ certain income investments is likely to decline. Conversely, when interest rates decline, the value of ^ such investments is likely to rise . The impact of interest rate changes on investments is typically mitigated by the periodic interest rate re-set of the investments . ^ Investments with longer maturities typically offer higher yields, but involve greater risk because the prices of such investments are more sensitive to changes in interest rates than ^ investments with shorter maturities
